DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on October 26, 2021, which has been entered into the file. 
By this amendment, the applicant has amended claim 40. 

Election/Restrictions
Claims 48-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2017.  It is noted that applicant has elected species drawn to Figure 23, in the response filed on August 30, 2017.  
Claims 40-47 and 53-56 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40-44, 47, 53 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Simmonds (PN. 8,965,152) in view of the US patent application publication by Silverstein et al (US 2006/0250580 A1).
Claim 40 has been amended to necessitate the new grounds of rejection.  
Simmonds teaches an imaging system and implicitly includes a method for operating the imaging system, wherein the method is comprised of the step of producing a plurality of spatially separated light beams (please see Figure 9, each light beam for a different wavelength of light), that implicitly being encoded with image data to provide a plurality of spatially separated, encoded light beams, the step of receiving the plurality of spatially separated encoded light beams at an injection optical system (214) to produce spatially separate pupils associated with respective encoded light beams of the plurality of spatially separated encoded light beams, (please see Figure 9).  Simmonds teaches the plurality of spatially separated encoded light beams, each with a different wavelength, is admitted by an in-coupling grating (232R, 232G, or 232B respectively) of a respective light-guiding optical element or plate-like waveguide (216) of spatially separated encoded light beams from the respective light-guiding optical element of the plurality of light-guiding optical elements.  The method further comprises the step of propagating each of the plurality of spatially separated encoded light beams by total internal reflection through the respective light-guiding optical element of the plurality of light-guiding optical elements, (please see Figure 9).  As shown in Figure 9, different color or wavelength of light beams are being out-coupled by respective out-coupling gratings (234R, 234G or 234B) to create a plurality spatially separated out-coupled light beams of different wavelengths, (R, G, and B) that define the spatially separated pupils associated with respective encoded light beams of the plurality of encoded light beams, (please see columns 7 and 8).    
This reference has met all of the limitations of the claims.  Claim 40 further includes the phrase “thereafter encoding each of the plurality of spatially separated light beams with image data using a spatial light modulator to provide a plurality of spatially separated encoded light beams”.  
Simmonds teaches that a micro-display is utilized as an image-providing light source device, (please see column 1, lines 30-35 and column 7, lines 49-50) to produce the plurality of spatially separated light beams, (please see Figure 9).   It is common practice in the art to use a spatial light modulator to modulate light beams to bear the image data and such is explicitly demonstrated by Silverstein et al wherein a plurality of spatially separated light beams generated by a plurality of light sources (46r, 46g and 46b, Figure 8) each with a different wavelength is modulated by spatial light modulator (60, Figure 8) to providing a plurality of spatially separated encoded light beams (54r, 54g and 54b).  It would then have been obvious to one Simmonds, for the benefit of using art well-known means to achieve the mod ululation function.  
Claim 40 has been amended to include the phrase “an injection optical system comprising one or more refractive lenses”.  Simmonds teaches that the injection optical system may comprise a plurality of waveguides (214) that is a refractive optical element.  This reference does not teach explicitly that the injection optical system is comprised of one or more refractive lenses.  Silverstein et al teaches that projection lenses (62r, 62g and 62b, Figure 8) may be used to project the spatially separated light beams.  It would then have been obvious to one skilled in the art to use projection lenses to project the spatially separated light beams to project them onto the plurality of light-guiding optical elements.  
With regard to claims 41 and 42, Simmonds teaches that each light beam of the plurality of spatially separated light beams differs from other beams in color or wavelengths, (please see columns 7 and 8).  
With regard to claims 43 and 44, Simmonds in light of Silverstein et al teaches that the spatially separated light beam may comprise a plurality of sub-light sources that are spatially separated from each other, (46r, 46g and 46b, please see Figure 8 of Silverstein et al).  
With regard to claim 47, Simmonds in light of Silverstein et al, the in-coupling grating may be arranged to rotate around an optical axis relative to the spatial light modulator, (please see Figure 9 of Silverstein et al).  
With regard to claim 53, Simmonds teaches that the admitting each of the plurality of spatially separated encoded light beams at the in-coupling grating of the respective light-guiding 
With regard to claim 56, it is implicitly true that each of the spatially separated pupils associated with the respective spatially separated encoded light beams of the plurality of encoded light beams are characterized by one of the sizes.  

Claim 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and Silverstein et al as applied to claim 40 above and further in view of the patent issued to Lin et al (PN. 7,719,767).
The method of operating an imaging system taught by Simmonds in combination with the teachings of Silverstein et al as described in claim 40 above has met all the limitations of the claims.  
With regard to claims 45 and 46, these references do not alternatively teach that the light source may include a unitary light source with mask to segment light from the light source into separate emission areas and positions.  Lin et al in the same field of endeavor teaches a plurality of light beams (red, green and blue, 306, 308 and 310) that are spatially separated can be generated by using a unitary light source (304) through a mask with diffracting unit, (please see Figures 1 and 3). It would then have been oblivious to one skilled in the art to apply the teachings of Lin et al to alternatively use a unitary light source and a mask with diffracting unit to generate the plurality of light beams of different color components and to spatially separate the plurality light beams to form separate emission areas and positions.  

Claim 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and Silverstein et al as applied to claim 40 above and further in view of the US patent application publication by Alexander et al (US 2016/0377866 A1).
The method of operating an imaging system taught by Simmonds in combination with the teachings of Silverstein et al as described in claim 40 above has met all the limitations of the claims.  
With regard to claims 54 and 55, these references do not teach explicitly to include a pupil expander to increase the numerical aperture of the light source and the pupil expander comprises a prism pattern.  Alexander et al in the same field of endeavor teaches a head up display apparatus that includes an optical structure (250, Figure 2A or 450, Figure 4) that serves as pupil expander wherein the numerical aperture of the light source wherein the optical structure comprises a prism pattern wherein the respective pupils formed by the plurality of beams exiting from the injection optical system with the beam expander has a plurality of sizes, (please see Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Alexander et al to include pupil expander with prism pattern for the benefit of allowing respective pupils that can be expanded to have different sizes to allow desired of image viewing quality.  
Claim 54 includes the phrase “wherein the plurality of spatially separated light beams are produced by a light source”.  Simmonds teaches that it is known in the art to use a light source (92, Figure 5) to provide the plurality of spatially separated light beams.  Such modification would have been obvious to one skilled in the art to provide different arrangement.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claim 40-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/882,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an imaging system that is comprised of a plurality of spatially separated light beams, an injection optical system and a plurality of in-coupling gratings and a plurality of light-guiding optical elements, wherein each of the spatially separated light beams is received by a respective in-coupling grating of a respective light-guiding element such that each of the light beams is propagated by total internal reflection through the respective light-guiding optical element.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended claim that have been fully addressed in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872